 

Exhibit 10.4

 

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT (this “Agreement”) made as of September 19, 2017 among
the parties set forth on the signature pages hereof.

 

WHEREAS, Committed Capital Acquisition Corporation II, a Delaware corporation
(the “Company”), which consummated its initial public offering (“IPO”) on April
16, 2014 pursuant to a registration statement on Form S-1, No. 333-192586 (the
“Offering”), is a blank check company whose purpose is to acquire, through a
merger, capital stock exchange, asset acquisition, stock purchase,
reorganization, exchangeable stock transaction or other similar business
transaction (a “Business Transaction”), one or more operating businesses or
assets;

 

WHEREAS, the gross proceeds of the Offering were deposited in a trust account
(the “trust account”) at J.P. Morgan Chase Bank, N.A. and managed by Continental
Stock Transfer & Trust Company (the “trustee”), as described in the registration
statement and prospectus from the Offering;

 

WHEREAS, on April 10, 2017, the Company held a special meeting of its
stockholders at which the stockholders approved proposals to:

 

●amend and restate the Company’s amended and restated certificate of
incorporation (the “Extension Amendment”) to:

 

oextend the date before which the Company must complete a Business Transaction
to April 10, 2019 (the “Extended Termination Date”), and provide that the date
for cessation of operations of the Company if the Company has not completed a
Business Transaction would similarly be extended; and

 

oallow holders of the Company’s public shares (i.e. all shares of common stock
outstanding as of the date hereof other than Founders Shares, as defined below)
to redeem their public shares in connection with (i) the Extension Amendment and
(ii) cause the Company to offer a second redemption opportunity on substantially
the same terms provided for with regard to the proposal for the Extended
Termination Date, on the earlier of July 10, 2017 and the consummation of a
Business Transaction (the “Second Redemption”), for a pro rata portion of the
funds available in the trust account established in connection with the
Company’s initial public offering, and authorize the Company and the trustee to
disburse such redemption payments; and

 

●amend and restate the Company’s amended and restated investment management
trust agreement, dated April 10, 2016, by and between the Company and the
trustee to:

 

opermit distributions from the trust account to pay public stockholders properly
demanding redemption in connection with the (i) Extension Amendment, and (ii)
the Second Redemption; and to extend the date on which to commence liquidating
the trust account in the event the Company has not consummated a Business
Transaction from April 10, 2017 to the Extended Termination Date.

 



 

 

 

WHEREAS, CCAC II, LLC (the “Buyer”) intends to purchase from Michael Rapoport,
Philip Wagenheim, and Committed Capital Holdings II LLC (each a “Seller” and
collectively the “Sellers”) certain shares of the Company’s restricted stock
issued to its initial stockholders prior to the IPO that have not since been
forfeited (the “Founder Shares”) as set forth on Exhibit A hereof, for a
purchase price of $0.002 per Founder Share (the “Purchase Price Per Founder
Share”, the aggregate consideration set forth on Exhibit A being referred to as
the “Aggregate Seller Purchase Price”); and

 

WHEREAS, on April 10, 2017, Notespac, LLC (“New Lender”) entered into an
agreement with the Messrs. Rapoport and Wagenheim and Committed Capital
Holdings, LLC (“Holdings”) in the form attached hereto as Exhibit B (the
“Expense Agreement”) pursuant to which the New Lender agreed to, among other
things, advance funds to the Company in order to cover certain specified past
and future expenses incurred directly by the Company or by one or more Sellers,
on behalf of the Company.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:

 

1.               Purchase of Founder Shares. Subject to the terms and conditions
set forth herein, at the Closing (as defined below), the Buyer hereby agrees to
purchase from the Sellers, and the Sellers hereby agree to sell, transfer and
assign to the Buyer, free and clear of any (a) lien, charge, pledge, tax,
security interests, option, warrant, purchase right, contract, commitment,
claim, derivative right, voting trust, community property interest, transfer
restriction or other encumbrance or charge of any kind or nature, whether direct
or indirect incurred by any Seller and (b) liability, obligation, debt or claim
of any kind or nature, whether known or unknown, asserted or unasserted,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated, or due
or to become due, the Founder Shares, including the rights to any accrued but
unpaid dividends thereon, if and when declared, in the amounts set forth on
Exhibit A hereof at the Purchase Price Per Share, for aggregate consideration
equal to the Aggregate Seller Purchase Price.

 

2.               Closing. The purchase of the Founder Shares from the Sellers
(the “Closing”) will occur at a time that is mutually agreeable to the parties
on the signature pages hereof, which Closing shall not occur prior to the first
business day following the later of the filing by the Company of (i) all of its
Federal, state and local tax returns for the calendar year 2016 (with the
exception of any franchise tax due) and (ii) its Annual Report on Form 10-K for
the year ending December 31, 2016 (the “Closing Date”). It shall be a condition
to the obligations of the Buyer on the one hand and the Sellers on the other
hand, that the other party’s representations and warranties are true and correct
on the Closing Date with the same effect as though made on such date, unless
waived in writing by the party to whom such representations and warranties are
made.

 



2

 

 

2.1              At or before the Closing, the Seller shall deliver or cause to
be delivered to the Buyer (i) a stock certificate or certificates (the
“Certificates”) representing the Founder Shares transferred hereunder duly
endorsed for transfer or with duly executed stock powers attached, or (ii)
affidavits of lost stock certificate representing the Founder Shares transferred
hereunder with duly executed stock powers attached.

 

2.2              At the Closing, the Buyer shall deliver or cause to be
delivered to the Sellers payment by wire transfer of immediately available funds
the Aggregate Seller Purchase Price in accordance with Section 1 of this
Agreement.

 

3.              Representations and Warranties of the Sellers.

 

3.1            Each Seller hereby represents and warrants, severally and not
jointly, except with respect to Section 3.1(h) which shall be jointly and
severally, to the Buyer on the date hereof and on the Closing Date that:

 

(a)                Sophisticated Seller. Each Seller is sophisticated in
financial matters and is able to evaluate the risks and benefits attendant to
the sale of the Founder Shares to the Buyer.

 

(b)               Independent Investigation. Each Seller, in making its decision
to sell the Founder Shares, has not relied upon any oral or written
representations or assurances from the Company, the Buyer, or any of their
officers, directors or employees or any other representatives or agents of the
Buyer or the Company, except as expressly set forth herein. Each Seller has had
access to and reviewed all of the filings made by the Company with the
Securities and Exchange Commission (the “SEC”), pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and the Securities Act of
1933, as amended (the “Securities Act”), in each case to the extent available
publicly accessible via the SEC’s Electronic Data Gathering, Analysis and
Retrieval system (“EDGAR”).

 

(c)                Authority. This Agreement has been validly authorized,
executed and delivered by each Seller and, assuming the due authorization,
execution and delivery thereof by the Buyer, is a valid and binding agreement
enforceable in accordance with its terms, subject to the general principles of
equity and to bankruptcy or other laws affecting the enforcement of creditors’
rights generally. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby by each Seller will not
result in any violation of the Company’s charter or bylaws or of any statute,
rule or regulation to which such Seller is subject, or constitute, with or
without the passage of time and giving of notice, an event that results in the
creation of any lien, charge or encumbrance upon any of the Founder Shares.

 

(d)               Ownership. Each Seller is, or will be, as of the date hereof
and the date of Closing, the legal and beneficial owner of his or its respective
Founder Shares, free and clear of all liens, charges, claims and encumbrances,
and such Seller will transfer to the Buyer good and marketable title to his or
its respective Founder Shares. There are no outstanding or authorized options,
warrants, rights, calls, commitments, conversion rights, rights of exchange or
other agreements of any character, contingent or otherwise, providing for the
purchase, issuance or sale of any of the Founder Shares, or any arrangements
that require or permit any of the Founder Shares to be voted by or at the
discretion of anyone other than such Seller. Other than this Agreement and the
Expense Agreement, no Seller is a party to any agreements to sell or otherwise
transfer the Founder Shares. There are no restrictions of any kind on the
transfer of the Founders Shares, except those imposed by the Securities Act or
applicable state securities laws.

 



3

 

 

(e)                No Legal Advice from Buyer. Each Seller acknowledges that he
or it has had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with his and its own legal counsel and investment
and tax advisors. Each Seller is relying solely on such counsel and advisors and
not on any statements or representations of the Buyer or any of its
representatives or agents for legal, tax or investment advice with respect to
this Agreement or the transactions contemplated by this Agreement.

 

(f)                Compliance with Laws. To the Company’s knowledge, no consent,
approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority, on the part of any Seller, is required in connection
with the consummation of the transactions contemplated by this Agreement.

 

(g)               Exempt Transaction. Based in part upon Sellers’ reliance on
the Buyer’s representations in Section 4 hereof, the sale of the Founder Shares
contemplated by this Agreement is exempt from registration under the Securities
Act.

 

(h)               Representations of the Company. Mr. Rapp makes the
representations concerning the Company as set forth in Schedule A attached
hereto and made a part hereof.

 

4.             Representations and Warranties of Buyer.

 

4.1            The Buyer hereby represents and warrants to the Sellers on the
date hereof and on the Closing Date that:

 

(a)                Sophisticated Buyer. The Buyer is sophisticated in financial
matters and is able to evaluate the risks and benefits attendant to the sale by
the Seller of the Founder Shares.

 

(b)               Independent Investigation. The Buyer, in making the decision
to purchase the Founder Shares from the Seller, has not relied upon any oral or
written representations or assurances from the Seller or any of its officers,
directors, partners or employees or any other representatives or agents of the
Seller. The Buyer has had access to all of the filings made by the Company with
the SEC pursuant to the Exchange Act and the Securities Act, in each case to the
extent available publicly accessible via EDGAR.

 

(c)                Authority. This Agreement has been validly authorized,
executed and delivered by the Buyer and, assuming the due authorization,
execution and delivery thereof by the Sellers, is a valid and binding agreement
enforceable in accordance with its terms, subject to the general principles of
equity and to bankruptcy or other laws affecting the enforcement of creditors’
rights generally. The execution, delivery and performance of this Agreement by
the Buyer does not and will not conflict with, violate or cause a breach of,
constitute a default under, or result in a violation of (i) any agreement,
contract or instrument to which such Buyer is a party which would prevent the
Buyer from performing its obligations hereunder or (ii) any law, statute, rule
or regulation to which the Buyer is subject.

 



4

 

 

(d)               No Legal Advice from Seller. The Buyer acknowledges that it
has had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with such Buyer’s own legal counsel and
investment and tax advisors. The Buyer is relying solely on such counsel and
advisors and not on any statements or representations of Seller or any of its
representatives or agents for legal, tax or investment advice with respect to
this Agreement or the transactions contemplated by this Agreement.

 

(e)                Purchase Entirely for Own Account; Accredited Investor. This
Agreement is made with the Buyer in reliance upon such Buyer’s representation,
which by such Buyer’s execution of this Agreement, the Buyer hereby confirms,
that the Founder Shares to be acquired will be acquired for such Buyer’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that such Buyer has no present intention
of selling, granting any participation in, or otherwise distributing the same.
By executing this Agreement, the Buyer further represents that such Buyer does
not presently have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participations to such person or to any third
person, with respect to any of the Founder Shares. The Buyer is an accredited
investor as defined in Rule 501(a) of Regulation D promulgated under the
Securities Act.

 

5.            Conditions to the Buyer’s Obligations at the Closing; Covenants.
The obligations of the Buyer to purchase from the Sellers the Founder Shares are
subject to the fulfillment, on or before the Closing, of each of the following
conditions, unless otherwise waived:

 

5.1           Board Composition.

 

(a)                Serruya and Wagenheim Resignations; Abdalla Election. At or
immediately following the Closing, Aaron Serruya and Mr. Wagenheim shall have
resigned from the Company’s Board of Directors (the “Board”), and the Board
shall have taken action pursuant to the authority granted under Article V of the
Company’s Amended and Restated Certificate of Incorporation to appoint the
Buyer’s designees to fill one or more of the newly created vacancies resulting
from Messrs. Serruya’s and Wagenheim’s resignation (the “Buyer Appointment”).

 

(b)               Rapp Resignation. On or before the Buyer Appointment, the
Board shall have entered into an agreement with Mr. Rapoport stating that he
shall resign from the Board, such resignation to become effective automatically
upon the Buyer Appointment.

 

5.2            Mintz Levin Trust Waiver. On or before the Closing, the Company
shall have entered into an agreement with Mintz, Levin, Cohn, Ferris, Glovsky
and Popeo, P.C. (“Mintz”) substantially in the form attached hereto as Exhibit
C, pursuant to which Mintz will agree it does not have any right, title,
interest or claim of any kind in or to any monies in the trust account.

 



5

 

 

5.3             Termination of SPE Commitment. On or before the Closing, the
Company shall have entered into an agreement with Serruya Private Equity (“SPE”)
substantially in the form attached hereto as Exhibit D, pursuant to which SPE
shall have terminated its prior commitment to invest up to $50,000,000 in
connection with the closing by the Company of a Business Transaction.

 

5.4             Creditor Certification. On or before the Closing, the Company
shall have provided to the Buyer a list of each creditor to which the Company
owes $5,000 or more, including any and all amounts owed thereunder, but only to
the extent that such debt was incurred during 2016.

 

6.            Conditions to the Sellers’ Obligations at the Closing. The
obligations of each Seller to sell to the Buyer the Founder Shares are subject
to the fulfillment, on or before the Closing, of each of the following
conditions, unless otherwise waived:

 

6.1             Trust Indemnification Agreement. On or before the Closing, the
New Lender shall have entered into an agreement with the Company substantially
in the form attached hereto as Exhibit E pursuant to which the New Lender shall
agree, in the event of the liquidation of the trust account without the
consummation of a Business Transaction, to indemnify and hold harmless the
Company against certain losses to which the Company may become subject (the
“Trust Indemnification Agreement”).

 

7.            Termination of Letter Agreement; Modification of Trust
Indemnification Agreement. Automatically upon the Closing, the letter agreements
between the Company, Broadband Capital Management LLC (“BCM”) and the Sellers,
each dated as of April 11, 2014, shall terminate and have no further effect.
Additionally, the indemnification obligations of Mr. Rapoport under the Trust
Indemnification Agreement between the Company, BCM and the Seller, dated as of
April 11, 2014, shall be modified so as to cover only any loss, liability,
claim, damage, and expense that are based upon or arise from any action,
transaction, state of facts or circumstances that occurred prior to the approval
of the Extension Amendment.

 

8.             Indemnification.

 

8.1              Sellers, severally but not jointly, shall indemnify and hold
harmless the Buyer, and its officers, managers, members, agents, assigns,
affiliates, successors and personal representatives, from and against any and
all damages, losses, obligations, claims, actions or causes of action,
encumbrances, costs, expenses (including reasonable costs and attorneys’ fees
incurred by the indemnified party) or other liabilities of any kind or nature
(collectively, “Damages”) arising from the breach by the Sellers of any
representation, warranty or agreement made by the Sellers hereunder.

 

8.2              The Buyer shall indemnify and hold harmless the Sellers and
their respective officers, managers, members, agents, assigns, affiliates,
successors and personal representatives from and against any and all Damages
arising from the breach by the Buyer of any representation, warranty or
agreement made by the Buyer hereunder.

 



6

 

 

9.              Counterparts; Facsimile. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
instrument. This Agreement or any counterpart may be executed via facsimile or
electronic transmission, and any such executed facsimile or electronic copy
shall be treated as an original.

 

10.            Governing Law. This Agreement shall for all purposes be deemed to
be made under and shall be construed in accordance with the laws of the State of
New York. Each of the parties hereby agrees that any action, proceeding or claim
against it arising out of or relating in any way to this Agreement shall be
brought and enforced in the courts of the State of New York or the United States
District Court for the Southern District of New York, and irrevocably submits to
such jurisdiction, which jurisdiction shall be exclusive. Each of the parties
hereby waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum.

 

11.             Remedies. Each of the parties hereto acknowledges and agrees
that, in the event of any breach of any covenant or agreement contained in this
Agreement by the other party, money damages may be inadequate with respect to
any such breach and the non-breaching party may have no adequate remedy at law.
It is accordingly agreed that each of the parties hereto shall be entitled, in
addition to any other remedy to which they may be entitled at law or in equity,
to injunctive relief and/or to compel specific performance to prevent breaches
by the other party hereto of any covenant or agreement of such other party
contained in this Agreement.

 

12.             Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns. This Agreement shall not be
assigned by either party without the prior written consent of the other party
hereto.

 

13.             Entire Agreement; Changes in Writing. This Agreement constitutes
the entire agreement among the parties hereto and supersedes and cancels any
prior agreements, representations, warranties, whether oral or written, among
the parties hereto relating to the transaction contemplated hereby. Neither this
Agreement nor any provision hereof may be changed or amended orally, but only by
an agreement in writing signed by the other party hereto.

 

14.             Further Assurances. From time to time, as and when requested by
any party, each party shall execute and deliver, or cause to be executed and
delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions, as such other party may reasonably
deem necessary or desirable to consummate the transactions contemplated by this
Agreement.

 

[remainder of page left intentionally blank; signature page follows]

 

7

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
set forth on the first page of this Agreement.

 



  BUYER         CCAC II, LLC         By: /S/ KENNETH ABDALLA  

 



[Signature Page to Stock Purchase Agreement]

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth on the first page of this Agreement.

 



  SELLERS         /S/ MICHAEL RAPOPORT   Michael Rapoport         /S/ PHILIP
WAGENHEIM   Philip Wagenheim         Committed Capital Holdings II LLC        
By: /S/ MICAHEL RAPOPORT         COMPANY         Committed Capital Acquisition
Corporation II         /S/ MICHAEL RAPOPORT   By: Michael Rapoport   Its:
Chairman and Chief Executive Officer

 

[Signature Page to Stock Purchase Agreement]

 

 

 

 

EXHIBIT A

 

SCHEDULE OF FOUNDERS SHARES

 

Name Number of Shares

Consideration Per Founder

 

(Purchase Price Per Founder
Share = $0.002)

Michael Rapoport 2,193,750 $ 4,387.50 Philip Wagenheim 731,250 $ 1,462.50
Committed Capital Holdings II LLC 450,000 $ 900.00 TOTAL 3,375,000 Aggregate
Consideration = $6,750.00

 

BUYER

Name Number of Shares
Purchased

Consideration Per Founder

 

(Purchase Price Per Founder
Share = $0.002)

CCAC II, LLC 3,375,000 $6,750.00 TOTAL 3,375,000 Aggregate Consideration =
$6,750.00

 

 

 

 

EXHIBIT B

 

EXPENSE LETTER

 

 

 

 

EXHIBIT C

 

MINTZ LEVIN TRUST WAIVER

 

 

 

 

EXHIBIT D

 

SPE TERMINATION AGREEMENT

 

 

 

 

EXHIBIT E

 

TRUST INDEMNIFICATION AGREEMENT

 

 

 

 

SCHEDULE A

 

1.1                Consents. The Company is not required to obtain any consent
from, authorization or order of, or make any filing or registration with any
court, arbitrational tribunal, administrative agency or commission or other
governmental or self-regulatory authority or agency (including, without
limitation, FINRA and the SEC) (each of the foregoing is hereafter referred to
as a “Governmental Entity”) or any other person or entity in order for it to
execute, deliver or perform any of its obligations under, or contemplated by,
this Agreement, in each case, in accordance with the terms hereof or thereof.
All consents, authorizations, orders, filings and registrations which the
Company is required to obtain at or prior to the Closing have been obtained or
effected on or prior to the Closing Date.

 

1.2                SEC Documents; Financial Statements. During the two (2) years
prior to the date hereof, none of the documents filed voluntarily with the SEC
pursuant to the reporting requirements of the Exchange Act (all of the foregoing
filed prior to the date hereof and all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”), at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto as in effect as
of the time of filing. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate).

 

1.3                Absence of Certain Changes. Since the date of the Company’s
most recent audited financial statements contained in a Form 10-K, there has
been no material adverse change and no material adverse development in the
business, assets, liabilities, properties, operations (including results
thereof), condition (financial or otherwise) or prospects (to the extent
disclosed in the SEC Documents) of the Company. Except as set forth in the SEC
Documents, since the date of the Company’s most recent audited financial
statements contained in a Form 10-K, the Company has not (i) declared or paid
any dividends, (ii) sold any assets, individually or in the aggregate, outside
of the ordinary course of business or (iii) made any material capital
expenditures, individually or in the aggregate. The Company has not taken any
steps to seek protection pursuant to any law or statute relating to bankruptcy,
insolvency, reorganization, receivership, liquidation or winding up, nor does
the Company have any actual knowledge or reason to believe that any of its
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact which would reasonably lead a creditor to do so.

 



Schedule A-1

 

 

1.4                Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation by any person or entity or before any Governmental
Entity pending or, to the knowledge of the Company, threatened against or
affecting the Company or its officers or directors which is outside of the
ordinary course of business or individually or in the aggregate has or would
reasonable be expected to have a Material Adverse Effect. There has not been,
and to the knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC or FINRA involving the Company or any current or former
director or officer of the Company.

 

1.5                Tax Status. Except as set forth in the SEC Reports, the
Company has timely made or filed all foreign, federal and state income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject.

 

Schedule A-2